DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although that a skilled artisan “familiar with programming algorithms” could, most likely, “program a computer to perform the processes as claimed”, it is not enough that a skilled artisan could write a program to achieve the claimed function because the Specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan, 782 F.3d at 681-683; see also MPEP 2161.01(1) (“For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software.”).
Here, the following claim limitations are not described in the specification in such a way to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention:
Claim 12 recites the limitation “calculating adjustment values for an adjustment of the correction rollers in at least one of radial directions or a direction of rotation from the at least one of the radial forces or torques to be used for the correction rollers in order to correct axial deviations of the metal profile from the prescribed profile geometry.” Applicant’s specification does not include any description of the algorithm, i.e., finite sequence of steps or procedure, required to achieve this function. As such, this limitation is not described with sufficient detail for one of ordinary skill in the art to understand how the inventor intended this claimed function to be achieved. See MPEP 2161.01(1).
Claim 13 recites the limitation “calculating adjustment values therefrom for an adjustment of the correction rollers in at least one of the radial directions or the direction of rotation, and outputting the adjustment values as recommended actions for operating personnel.” Applicant’s specification does not include any description of the algorithm, i.e., finite sequence of steps or procedure, required to achieve this function. As such, this limitation is not described with sufficient detail for one of ordinary skill in the art to understand how the inventor intended this claimed function to be achieved. See MPEP 2161.01(1).
Claim 14 recites the limitation “the controller calculates the adjustment values therefrom for the adjustment of the correction rollers in at least one of the radial directions or in the direction of rotation.” Applicant’s specification does not include any description of the algorithm, i.e., finite sequence of steps or procedure, required to achieve this function. As such, this limitation is not described with sufficient detail for one of ordinary skill in the art to understand how the inventor intended this claimed function to be achieved. See MPEP 2161.01(1).
Claim 15 recites the limitation “the adjustment values for the adjustment of the correction rollers in at least one of the radial directions or the direction of rotation are calculated therefrom.” Applicant’s specification does not include any description of the algorithm, i.e., finite sequence of steps or procedure, required to achieve this function. As such, this limitation is not described with sufficient detail for one of ordinary skill in the art to understand how the inventor intended this claimed function to be achieved. See MPEP 2161.01(1).
As detailed above, the specification fails to explain what hardware and/or software (e.g., the necessary steps and/or flowcharts) is used to accomplish the above-identified claim limitations or functions. Although the specification, at paragraphs [0020], [0028], [0031], [0044-0047], generally describes an “algorithm,” none of these paragraphs (or any other portion of Applicant’s specification) describes the finite sequence of steps required to perform each of the claimed limitations or functions detailed above. As such, none of the above-identified limitations are described with sufficient detail for one of ordinary skill in the art to understand how the inventor intended each claimed function to be achieved. See MPEP 2161.01(1).
Allowable Subject Matter
	The claims as currently recited have not been rejected over prior art and would be allowable if the applicant could provide persuasive evidence that the applicant had sufficient written description to show possession of the identified claim language at the time of filing. However, it should be noted that any amendments to the claims to overcome the 112a written description rejection would require further examination of the amended claim language on the basis of prior art.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725